IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,334-01


                   EX PARTE ROLAND HAYES SCHULTZ, III, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 15060-A IN THE 29TH DISTRICT COURT
                           FROM PALO PINTO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance and was sentenced to fifteen years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his fifteen-year sentence is unauthorized, because the prior

convictions alleged as sentencing enhancements in this case were not sequential as required by

Section 12.425(b) of the Texas Penal Code. The State agrees that Applicant’s sentence is
unauthorized, and the trial court has entered findings of fact and conclusions of law recommending

that relief be granted. However, the record currently before this Court is insufficient to support the

trial court’s findings of fact and recommendation. In these circumstances, additional facts are

needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial

court is the appropriate forum for findings of fact. The trial court may use any means set out in TEX .

CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal

recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall first supplement the habeas record with copies of the State’s notice of

intent to seek enhanced punishment, the judgments from the prior cases used as enhancements, and

the plea papers in this case. The trial court shall make findings of fact and conclusions of law as

to whether Applicant had prior felony convictions other than the two convictions alleged as

enhancements in this case, and if so, whether those other prior convictions could have been used to

properly enhance Applicant’s punishment to second degree felony range in this case. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
be obtained from this Court.



Filed: June 17, 2015
Do not publish